Citation Nr: 0945854	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-39 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
squamous cell carcinoma of the lungs, currently rated as 60 
percent disabling.

2.  Entitlement to restoration of special monthly 
compensation based on total service-connected disability with 
additional service-connected disabilities independently 
ratable as 60 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from July 1948 to June 1950 
and from October 1950 to January 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

The Veteran was scheduled for a Board hearing at the RO; 
however, he did not report to that hearing.  Thus, his 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a September 2005 rating decision, the RO, in part, granted 
service connection for squamous cell carcinoma of the lung 
and assigned a 100 percent rating effective July 28, 2005.  
The RO noted that the Veteran had undergone a thoracotomy 
wedge resection of the right lower lobe in July 2005 and that 
he has yet to undergo surgery for his left lung.  The RO then 
assigned an evaluation of 100 percent stating that the 
evidence shows active malignancy or antineoplastic therapy.  
The RO also granted special monthly compensation (SMC) based 
on total service-connected disability with additional 
service-connected disabilities independently ratable as 60 
percent

In an October 2006 rating decision, the RO proposed to 
decrease the evaluation of the Veteran's squamous cell 
carcinoma of the lungs to 60 percent and to discontinue SMC 
based on total service-connected disability of squamous cell 
carcinoma of the lungs with additional service-connected 
disabilities independently ratable as 60 percent or more.  
The RO noted that the Veteran had undergone bilateral wedge 
resection for treatment of squamous cell lung cancer and that 
his last radiation and chemotherapy treatment session was in 
March 2006.  The RO then proposed to evaluate the disability 
as residuals of lung cancer and assign a 60 percent rating 
based on the results of a pulmonary function test.

Under 38 C.F.R. § 4.97, Diagnostic Code 6819 (2009), 
malignant neoplasms of the respiratory system warrant a 100 
percent rating.  

A 100 percent rating shall continue beyond the cessation of 
any surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Note, Diagnostic Code 6819.  Six 
months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Id.  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e) (2009).  
Id.  If there has been no local recurrence or metastasis, the 
disability is to be rated on residuals.  Id.  

Initially, the Board observes that service connection is in 
effect for squamous cell carcinoma of both lungs.  

Although VA treatment notes of record prior to the issuance 
of the June 2007 rating decision reflect that the Veteran's 
cancer was in remission, subsequently associated treatment 
notes, including those dated prior to June 2007, indicate 
that the Veteran underwent further antineoplastic therapy and 
that he suffered a recurrence of the cancer.  An April 2007 
treatment note reflects that he recently received radiation 
therapy at a private facility.  A July 2007 treatment note 
reflects that he underwent a right lower lobe thoracotomy for 
primary lung cancer two weeks ago at another private facility 
and that a left upper lobe thoracotomy has been scheduled for 
next month for another lung lesion.  

Given the above, the Board finds that the RO should obtain 
medical records from the above private facilities to 
determine whether there has been in fact a recurrence of the 
Veteran's lung cancer and the dates of any antineoplastic 
therapy, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims.  The letter should specify 
the need for records regarding lung cancer 
treatment from private facilities since 
March 2006.

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


